— Judgment, Supreme Court, New York County (Sutton, J.), entered December 16, 1980, which dismissed appellant’s petition, brought pursuant to CPLR article 78, to annul a determination of the Commissioner of the New York State Department of Social Services rendered April 14,1980, to reduce her grant of home relief in order to recover overpayment, unanimously reversed, on the law, petition granted, and determination annulled, without costs. Petitioner and her children have been receiving public assistance in the category of aid to dependent children. She did not report the receipt of $1,041.53, as her net proceeds from an action for personal injuries, to the New York City Department of Social Services (the Agency). The Agency subsequently notified her of its intent to reduce her semimonthly check in order to recoup this amount. The Agency submitted no proof, pursuant to 18 NYCRR 352.31 (d) (3), that it had clearly notified petitioner within the semiannual time period therein specified of her obligation to report changes in her income or resources. Proof of such notification is a condition precedent to recoupment of prior overpayments from current assistance grants (Matter of Rivera v Dumpson, 54 AD2d 646, 647; Matter of Curry v Blum, 73 AD2d 965, 966). Concur — Kupferman, J. P., Sullivan, Carro and Silverman, JJ.